                                           Case 5:20-cv-09154-EJD Document 12 Filed 04/06/21 Page 1 of 1




                                   1

                                   2

                                   3                                      UNITED STATES DISTRICT COURT
                                   4                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5
                                         ANTONIO RODRIGUEZ,
                                   6                                                       Case No. 20-09154 EJD (PR)
                                                            Plaintiff,
                                   7                                                       ORDER OF TRANSER
                                                    v.
                                   8
                                         WARDEN SOLANO STATE PRISON,
                                   9
                                         et al.,
                                  10                       Defendants.
                                  11

                                  12
Northern District of California




                                                Plaintiff, a state prisoner, filed a pro se civil rights complaint against several prison
 United States District Court




                                  13
                                       officials and medical staff at Solano State Prison where he was previously incarcerated.
                                  14
                                       Dkt. No. 1 at 1, 2. Plaintiff claims that Defendants acted with neglect and indifference to
                                  15
                                       his harmful mental state when they gave him 90 pills at one time after he had just come off
                                  16
                                       suicide-watch, which lead to his attempt to commit suicide on December 24, 2008 . Id. at
                                  17
                                       8. Because defendants likely reside in and the acts complained of occurred in Solano
                                  18
                                       County, which lies within the venue of the Eastern District of California, see 28 U.S.C. §
                                  19
                                       84(b), venue properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).
                                  20
                                       Accordingly, this case is TRANSFERRED to the United States District Court for the
                                  21
                                       Eastern District of California. See 28 U.S.C. § 1406(a).
                                  22
                                                The Clerk shall terminate all pending motions and transfer the entire file to the
                                  23
                                       Eastern District of California.
                                  24
                                                IT IS SO ORDERED.
                                  25
                                       Dated: _____________________
                                               April 6, 2021                                ________________________
                                  26                                                        EDWARD J. DAVILA
                                  27                                                        United States District Judge
                                       Order of Transfer
                                       PRO-SE\EJD\CR.20\09154Rodriguez_transfer(ED)
                                  28
